Citation Nr: 1622270	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-28 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for right knee disability 

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for right leg disability.

4.  Entitlement to service connection for left leg disability.

5.  Entitlement to service connection for right hip disability.

6.  Entitlement to service connection for left hip disability.

7.  Entitlement to an evaluation in excess of 30 percent for schizophrenia.

8.  Entitlement to a total rating based individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2009, and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record shows that the Veteran requested a hearing on appeal at the Board Central Office in Washington, D.C.  The Board notified the Veteran in February 2016 of his scheduled Board hearing on March 14, 2016.  See BVA Letter (February 11, 2016).  The Veteran failed to present at the scheduled hearing without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (Failure to appear for scheduled hearing).

To the extent that additional records were associated with the clams file following the most recent Supplemental Statement of the Case, the Board finds that these are duplicative or cumulative of evidence previously associated with the record, or not relevant to the matters before the Board.  Therefore, referral to the agency of original jurisdiction is not required.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDINGS OF FACT

1.  A chronic disability of the knees, legs, or hips is not shown in service; arthritis of either knee or hip is not shown within the initial post separation year; and the Veteran's current knee, hip, and leg problems are not etiologically related to service.

2.  The Veteran's schizophrenia symptoms do not more nearly reflect occupational and social impairment with reduced reliability and productivity.

3.  The Veteran is not precluded from performing the mental and physical acts of employment due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for left leg disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The criteria for service connection for right hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for left hip disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria for an evaluation in excess of 30 percent for schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9204 (2015).

8.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

VA met its duty to notify.  VA sent to the Veteran all required notice in letters dated April 2008 (schizophrenia), November 2008 (TDIU), and June 2009 (service connection clams).  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the mental disorder in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The Board finds that a VA examination is not required in the service connection matters as there is no credible lay evidence or competent medical evidence indicating that the Veteran had knee, leg, or hip problems in service or that the Veteran has any current lower extremity disorder associated with his period of service, as discussed in the decision below.  38 C.F.R. § 3.159.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low)

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

II.  Preliminary Considerations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

III.  Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for disability of knees, legs, and hips.  A chronic disability of the knees, legs, and hips is not shown in service, and arthritis is not shown within the initial post separation year.  Additionally, the currently shown problems with the knees, legs, and hips are not etiologically related to disease or injury incurred in or aggravated by service.

STRs show no complaints or abnormal pathology of the knees, legs, or hips.  Reports of examinations dated in January 1982 (Chapter 14 Discharge) and May 1982 (Medical Board) reflect normal clinical evaluation of the lower extremities and the Veteran denied swollen or painful joints, arthritis/bursitis, and "trick" or locked knee.  The Veteran reported a history of leg cramps on his January 1982 examination, characterized as minor and inconsequential by the examiner, and he subsequently denied leg cramps on his medical board examination in May 1982.  Many years after service separation, the first documented complaints and findings for abnormal pathology of the lower extremities are shown.  A VA treatment record dated in May 1996 reflects that the Veteran reported nerve problems with his legs due to alcohol abuse.  VA notes dated in 2002 reflect knee and leg complaints.  VA treatment records dated in 2007 and 2008 reflect bilateral knee arthralgia, and a problem list included osteoarthritis.  A January 2008 medical record reflects bilateral knee, leg, and hip pain.  By history, he had symptoms for years.  It was noted that "His pain started in 2007 and recently his right knee started hurting first then the left, no injury."  A November 2008 VA treatment note shows an impression for chronic bilateral knee pain, probably due to osteoarthritis.  A February 2009 private physical therapy note reflects a history of pain for the last 2 years.  A May 2009 VA x-ray study showed mild degenerative changes of the knees.  An MRI of the knees in June 2009 reflects, by history, knee pain with no known injury.  Additional VA treatment records dated since 2009 show ongoing knee, leg, and hip complaints along with an assessment for osteoarthritis although left hip x-ray was normal.

The Veteran theorizes that his pain of the knees, legs, and hips is related to service.  He reported in a November 2009 statement that his legs were not full strength between 1979 and 1982, and that jumping onto helicopters caused pain.  The Board accepts that the Veteran is competent to report his in-service activities, any injuries, symptoms, and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006).  In this regard, the Board accepts that the Veteran was involved in physically demanding activities during his military service.  However, the Board finds that the Veteran is not competent to relate his current bilateral knee, leg, or hip problems to include any findings for degenerative changes (i.e. arthritis) shown many years after service to his in-service activities as he lacks any medical training and the medical evidence contemporaneous with service shows normal clinical findings.  The Board acknowledges that the Veteran reported to VA in 2009 that his problems began with his knees and then expanded.  However, the Veteran denied knee and joint problems on service separation examination in January 1982 and again on his medical board examination in May 1982.  Therefore, his opinion on the medical question of causation has no probative value.

Also, to the extent that the Veteran suggests that he had lower extremity symptoms since service, the Board finds that the suggestion is not credible in view of normal clinical evaluations in 1982, coupled with the absence of complaints or findings for abnormal pathology for many years after service discharge.  Therefore, the suggestion of continuity of symptoms has little probative value.

Here, the Board assigns greater probative value to the Veteran's STRs that include normal clinical evaluations in both January and May 1982 of the lower extremities, and the Veteran's denial of joint and knee problems on the history part of the 1982 examinations.  The Board finds that the contemporaneous lay and medical evidence with service has greater probative value than history as reported by the Veteran in recent statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Also, the 1982 service separation examination and medical board examination reports are highly probative as they were prepared by skilled, neutral medical professionals after examination of the Veteran.  The Board observes that the Veteran has not presented a favorable medical opinion in this matter linking any of his medical problems to disease or injury incurred in or aggravated by his period of service.

On balance, the weight of the evidence is against the claims for service connection for the knees, legs, and hips.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert, supra.  Accordingly, the claims are denied.


IV.  Increased Ratings

The Veteran seeks an evaluation in excess of 30 percent for schizophrenia.  He requested an increased evaluation in December 2007, stating that "I would like apply for a pay increase."  See Informal Claims (December 20, 2007).  Following his April 2008 VA mental disorders examination, the Veteran reported that he had symptoms that included panic attacks more than once a week, impaired memory, mood swings, poor social relationships, unemployment, and hallucinations.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Schizophrenia is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9204.  The rating criteria provide that a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9204.

A 50 percent evaluation is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in rating schedule for mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).

GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).


Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for schizophrenia.  The Veteran's schizophrenia symptoms do not more nearly reflect occupational and social impairment with reduced reliability and productivity.  38 C.F.R. §§ 4.3, 4.7 (2015).

The lay and the medical evidence of record do not more nearly reflects the frequency, severity, or duration of psychiatric symptoms required for the assignment of a 50 percent or higher for schizophrenia.

A November 2007 note shows feelings of depression, but no suicidal or homicidal thoughts.  He reported nightmares and flashback to service training (noncombat).  The impression was schizophrenia, apparently in remission.  A December 2007 note reflects that the Veteran reported hearing voices and "fighting with people that aren't there."  A March 2008 note shows suicidal thought, but no plan.  No other signs/symptoms of mental disorder were found.  A May 2008 note reflects that the Veteran was depressed and angry about his inability to find a girlfriend.

Report of VA examination dated in July 2008 reflects a history of substance abuse problems.  The examiner stated that some of the symptoms associated with crack cocaine use are indistinguishable from symptoms of schizophrenia.  The Veteran reported that he had not worked since 1982.  The examiner noted that the record shows "he may have worked in1985 at a Pizza Hut as a pizza worker."  The Veteran stated that he did not work because he did not want to work and because he received SSA disability.  He noted that "my mind gives me trouble."  The Veteran complained of symptoms of irritability, anger, tendency to talk to himself out loud, and some distressing dreams.  The examiner characterized the severity of the Veteran's symptoms as "mild" and present at "various intervals" over the past year.  The Veteran reported a close relationship with his parents and sister; he and his sister reside with his parents.  The Veteran reported that he went shopping, attended narcotics anonymous (NA) meeting 5 times a week, visits the library, and enjoyed using the library computers.  He reported lunch every other week with friends, but stated a decreased level of social involvement and leisure pursuits.  He indicated that he was unmarried and without children.  The Veteran reported that he received some individual counselling through VA and that he did not use any psychotropic medications.  Mental status evaluation showed no impairment of orientation, speech, behavior, memory, insight, judgment, or impulse control.  There were no psychotic symptoms (hallucination/delusions, or disorders of thought or communication).  Mood was euthymic with no anxiety, anger, or depression.  The Veteran had no panic attacks or panic like symptoms.  An overall GAF score of 58 representing cumulative effect of all psychiatric diagnoses was assigned, and the examiner stated that the GAF for schizophrenia was 62.  The examiner commented as follows:  "Overall the veteran's mental disorder appears to have a mild to moderate impact on his occupational and social functioning.  However, the veteran's long-term substance problems are noted to have significantly disrupted his life including his work and interpersonal life." 

A July 2009 note reflects that the Veteran denied hearing voices.  An October 2009 note reflects that the Veteran was frustrated at living with his parents and sought greater freedom.  VA treatment record dated November 2009 reflects that the Veteran sought to participate in job training and create a resume; he had taken steps to secure independent living that included getting on the subsidized housing list for low income individuals.  VA treatment records reflect a GAF scores for 50 in August 2008, 55 in October 2008, and ranging from 60 to 65 between 2009 and 2012.

Report of VA mental disorders examination dated in June 2012 reflects a diagnosis for schizophrenia manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Symptoms included suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  Mental status evaluation showed no abnormality of appearance, mood, attention, concentration, speech, thought process, orientation, memory, or reasoning.  Judgement and insight were fair.  There was no obsessive/compulsive behavior, sleep impairment, episodes of violence, or homicidal/suicidal thoughts.  The Veteran reported delusion was that people were laughing at him because he was taken advantage of by a woman in his addiction group who was engaged (unknown to the Veteran) and had the Veteran helping her with things, while the Veteran was thinking they had a romantic relationship.  The examiner commented that this was not delusional given the situation because "the situation might make someone without a mental illness reach the same conclusion."  However, the examiner stated that the Veteran appeared to be "overly suspicious in general."  With respect to hallucinations, the Veteran reported hearing his name called or hearing his mother's voice at times; the Veteran noted that his parents say he talks to himself a lot and he hears laughing in his head.  The Veteran reported inappropriate behavior, described as tossing a glass jar of his urine over the fence into a yard of a neighbor with whom his family quarrels.

An August 2012 note reflects that the Veteran goes to the mall and casino with his sister, but battled loneliness and looked for companionship through internet dating websites.  A September 2012 note reflects that the Veteran had met some ladies and was interested in purchasing a car for greater independence.  An October 2013 note shows that that a depression screen was negative.

Here, the frequency, severity, and duration of symptoms do not more nearly reflect the nature of those required for a 50 percent disability evaluation.  The Veteran is competent to report his symptoms.  Layno, supra.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case. Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than assigned.

The Veteran's symptoms have not caused him to miss his addiction meeting or other regular activities such as shopping at the mall or visiting the casino.  His symptoms do not appear to have interfered with his family or other relationships.  The record shows that the Veteran has lived with his parents and sister for many years although he becomes understandably frustrated with the restrictions imposed on his privacy and independence.  The Veteran's symptoms have not caused impaired motivation to leave the house, attending his addiction meetings, visit the library, use the computer, pursue job training, and search out dating through the computer.

The Veteran reported in 2008 that he had panic attacks more than once a week, impaired memory, mood swings, poor social relationships, and hallucinations.  However, other than hearing voicing, the other symptoms are not borne out by the other evidence of record.  Therefore, his report of these symptoms has diminished probative value.  To the extent that the Veteran has hallucination or other symptoms of mental disorder, these symptoms have been characterized as mild throughout this appeal by the medical evidence.  The Board assigns greater probative value to the medical evidence has it was prepared by the skilled, neutral medical professionals after evaluating the Veteran.  Furthermore, the Board finds that the VA examination reports dated in 2008 and 2012 are highly probative as they were prepared after review of the claims file, obtaining a history of symptoms, mental status evaluation, and consideration of the schedular criteria.

Accordingly, the claim is denied.  As the Veteran's schizophrenia did not meet the criteria for a higher rating than assigned at any point during this appeal, the assignment of different ratings, or a "staged" rating, is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  As the evidence is not in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the manifestations of the disability are contemplated by the rating formula for mental disorders, which includes all symptoms causing occupational and social impairment.  Therefore, referral for extra-schedular consideration is not warranted.

IV.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU may be assigned to a veteran who meets certain disability percentage standards and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  Alternatively, if a claimant is found to be unemployable because of service-connected disabilities, but does not meet the percentage standards set forth in § 4.16(a), the rating authority should refer the matter to the director of the Compensation Service for extraschedular TDIU consideration.  38 C.F.R. § 4.16(b).  The veteran is not required to show 100% unemployability; the question is whether he or she is unable to pursue a substantially gainful occupation.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed.Cir.2001).  Whether the veteran can actually find employment is not determinative, as the focus of the inquiry is on "whether the veteran is capable of performing the physical and mental acts required by employment."  Van Hoose v. Brown, 4 Vet .App. 361, 363 (1993) (emphasis in original).  However, the Board cannot consider entitlement to TDIU on an extraschedular basis in the first instance, but it is required to insure that all cases where there is evidence of unemployability due to service connected conditions are referred to the Director for initial consideration under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App.1 (2001).  The Board has jurisdiction to review determinations by the Director.  Anderson v. Principi, 18 Vet. App. 371 (2004).

To qualify for a schedular TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  Marginal employment is not considered to be substantially gainful employment.

In this case, the Veteran is service connected for schizophrenia at 30 percent and acne at 30 percent, with a combined disability evaluation of 50 percent from September 30, 2015.  Therefore, the Veteran does not meet the criteria for schedular TDIU as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the lay and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

However, the Board has considered whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  However, in this case, the evidence does not more nearly reflect that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The record shows that the Veteran has a high school education and no special educational training or skills.  He had active military duty from June 1979 to July 1982, when separated after a psychotic break.  He obtained an SSA disability award in 1990 due to primary diagnosis for severe schizophrenia and a secondary diagnosis for alcoholism and drug abuse.

VA examination report dated in July 2008 shows that the Veteran had drug abuse problems along with symptoms of schizophrenia.  The Veteran reported that he had not worked since 1982 and that he did not work because he did not want to work.  At that time, he noted that "my mind gives me trouble."  The examiner found that the Veteran's service-connected schizophrenia had mild to moderate impact on his occupational functioning and, by contrast, noted that the Veteran's long-term substance problems had significantly disrupted the Veteran's work life.

VA examination report dated in June 2012 shows that the Veteran's service-connected schizophrenia symptoms caused decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; and that the Veteran had difficulty in establishing and maintaining effective work relationships.  The examiner remarked at the conclusion of his report that "Given Vet's history and presentation his mental disorder does not render him unable to secure and maintain substantially gainful employment."  Notably, mental status evaluation showed no impairment of orientation, mood, memory, speech, or judgment; also there was no gross impairment of thought processes or communication.

The Board has reviewed the VA treatment records in the claims file, but these are silent in regard to the functional impact of the Veteran's service-connected disorders on his ability to perform the mental and physical acts required for employment.  The Veteran has not indicated any interference with his ability to perform the mental or physical acts needed for work due to service-connected acne.

The record shows that the Veteran's VA vocational rehabilitation case manager advised him to explore increased disability compensation and individual unemployability because it did not appear the Veteran could achieve vocational goals, and a May 2008 memorandum of notice of infeasibility for employment goal dated in May 2008 was associated with the claims file.  However, the Veteran's vocational rehabilitation records reflect no indication that his service-connected disabilities were the sole cause of his inability to obtain employment goals, or that they precluded his ability to perform the mental or physical acts required for employment.  Similarly, although the Veteran has SSA disability, this award was predicated on factors in addition to service-connected disability.  As such, this evidence has diminished probative value.

In this case, neither the lay nor the medical evidence suggests that the Veteran in unable to perform the mental and/or physical acts of employment due to service-connected disability.  Therefore, referral for TDIU is not warranted.  There is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for right knee disability is denied.

Service connection for left knee disability is denied.

Service connection for right leg disability is denied.

Service connection for left leg disability is denied.

Service connection for right hip disability is denied.

Service connection for left hip disability is denied.

An evaluation in excess of 30 percent for schizophrenia is denied.

TDIU is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


